Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 20, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was discharged from his employment as a probationary police officer after being arrested for, and ultimately convicted of, driving while intoxicated. Initially, claimant’s application for unemployment insurance benefits was granted. Upon the employer’s motion to reopen the decision, however, claimant’s application for benefits was denied upon a finding that the drunk-driving incident constituted disqualifying misconduct in connection with his employment. Claimant ap*564peals and we affirm. Claimant’s contention that the Unemployment Insurance Appeal Board violated his right to equal protection by holding him to a higher standard of conduct due to the nature of his employment is without merit. An employee’s willful disregard of standards of behavior that an employer has a right to expect in connection with the employment involved has been held to constitute misconduct (see, Matter of Sinker [Sweeney], 89 NY2d 485, 488; Matter of Punter [Ross], 43 NY2d 743, 744; Matter of Rose [New York City Dept. of Social Servs.— Hudacs], 190 AD2d 926; Matter of McCallum [New York City Dept. of Transp. Bur. of Highways — Roberts], 126 AD2d 833, lv denied 69 NY2d 613). Here, claimant’s conduct of violating the law evinces a willful disregard of standards of behavior which he swore to uphold and enforce as a police officer, and such conduct bears materially on his fitness and integrity to serve in the capacity of a police officer (see, e.g., id.). Furthermore, the record fails to evidence any abuse of discretion in the Administrative Law Judge granting the employer’s application to reopen and reconsider the original decision (see generally, Matter of Boone [Shore Rd. Community Serv. — Sweeney], 245 AD2d 617, 619-620). Claimant’s remaining contentions, to the extent that they are properly before this Court, have been reviewed and found to be without merit.
Mercure, J. P., Yesawich Jr., Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.